Citation Nr: 0631800	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In the September 2002 rating decision, the RO denied service 
connection for polysubstance abuse and a psychiatric 
disorder.  In correspondence dated in February 2003, the 
veteran submitted a notice of disagreement with the rating 
decision with respect to both issues.  In the veteran's VA 
Form 9, dated in May 2003, he indicated he was only 
appealing the issue of service connection for a psychiatric 
disorder.  The issue of service connection for polysubstance 
abuse is no longer before the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The record does not show that the veteran acquired a 
psychiatric disorder during service.

3. The medical evidence fails to link a current psychiatric 
disorder to an incident in service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA is also required 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  
In correspondence dated May 2001, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2006).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that 
would help decide his claim, and the approximate time frame 
covered by the records.  The RO then requested any 
additional information or evidence from the veteran that he 
wanted VA to obtain on his behalf.  The RO told the veteran 
to send the necessary evidence as soon as possible.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  These five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  Thus, upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date is to be determined.  The Board finds 
that the requirements of Dingess/Hartman have been 
satisfied.

In regard to VA's duty to assist, the Board notes that the 
RO obtained the veteran's service medical records and has 
attempted to obtain all private medical records that the 
veteran requested.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty 
to assist the veteran in developing the facts pertinent to 
his claim.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Analysis

The veteran contends that his psychiatric disorder arose in 
service due to abuse he received from his commanding officer 
and from the disciplinary proceedings instituted against 
him.  The veteran, through his accredited representative, 
asserted that the abuse from his commanding officer caused 
him to go away without leave (A.W.O.L.) and that the 
resulting disciplinary proceedings depressed him.  Personnel 
records confirm three disciplinary proceedings against him 
in 1975 and 1976 for failing to report to his prescribed 
place of duty.  The personnel records, however, fail to 
confirm any alleged abuse.  The veteran's claimed abuse is 
not supported by any evidence of record other than his own 
statements.

There is also no medical evidence linking any current 
psychiatric disorder to an incident in service.  The Board 
reviewed treatment records from VA Medical Centers (VAMCs) 
in Louisville, Kentucky; Cincinnati, Ohio; and Las Vegas, 
Nevada.  These treatment records showed diagnoses of 
depression, a personality disorder, and substance abuse.  
Nothing in these treatment records, however, linked any of 
these conditions to an incident in service.  Additionally, 
the veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  Service connection cannot be granted without 
evidence medically linking the claimed condition to an 
incident in service.  Pond, 12 Vet. App. at 346.  

Regarding the veteran's statements that his psychiatric 
disorder is linked to service, the Board is unable to accept 
these as determinative.  The veteran, as a lay person, is 
not competent to render a medical opinion regarding the 
etiology of his psychiatric disorder.  Espiritu, 2 Vet. App. 
at 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


